Title: To Alexander Hamilton from Jeremiah Wadsworth, 20 November 1778
From: Wadsworth, Jeremiah
To: Hamilton, Alexander


Camp Fredg [New York] Novr 20th: 1778
Sir.
I will be at Hd. Quarters tomorrow morning & take his Excys directions—have no doubt, I shall be able to prevent any very great evil from the misconception you believe to have happened. I cannot believe as Colo Bland doth that the officer commanding the Connecticut Militia has been honestly engaged to bring them on; and am satisfyed my Countrymen have too much pride not to follow when they are led by an honest man.
I am Sir   Your most obed.

Jere Wadsworth CGP.
Colo HamiltonHd Quarters

